DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-10, related to calculating values for a plurality of morphological features based on the patches; and calculating a distant metastatic recurrence probability based on the values;
Group II. Claims 11-15, related to calculating values for a plurality of morphological features based on the patches; and training at least one neural network using a combination of the values and a low- dimensional representation of a sequence generated by a DNN;
Group III. Claims 16-20, related to assembling the patches into a plurality of sequences calculating a low-dimensional representation of the sequences using a DNN; and calculating an estimated characteristic of the cancer based on a combination of the values and the low-dimensional representation.
The inventions are distinct, each from the other because of the following reasons:
Group III is as combination, group I and II are two subcombinations. 
Inventions I and II and I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because calculating values for a plurality of morphological features based on the patches in claim 1, and calculating values for a plurality of morphological features based on the patches; and training at least one neural network using a combination of the values and a low- dimensional representation of a sequence generated by a DNN in claim 11, and assembling the patches into a plurality of sequences calculating a low-dimensional representation of the sequences using a DNN; and calculating an estimated characteristic of the cancer based on a combination of the values and the low-dimensional representation.  The subcombinations have separate utility such as group 16 and 1, and Group 16 and 11.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2649